UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):February 4,2008 QUICKSILVER RESOURCES INC. (Exact Name of Registrant as Specified in Charter) Delaware 001-14837 75-2756163 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 777 West Rosedale Street Fort Worth, Texas 76104 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (817) 665-5000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events. On February 4, 2008, Quicksilver Resources Inc. announced its year-end 2007 proved reserves. A copy of the press release is attached as Exhibit 99.1 to this Current Report on Form8-K and incorporated herein by reference. Item 9.01. Financial Statements and Exhibits. (d) Exhibits: Exhibit Number Description 99.1 Press Release dated February 4, 2008. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. QUICKSILVER RESOURCES INC. By: /s/ Philip Cook Philip Cook Senior Vice President- Chief Financial Officer Date: February 4, 2008 Index to Exhibits Exhibit Number Description 99.1 Press Release dated February 4, 2008.
